Citation Nr: 1419529	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In December 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back condition had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, the RO provided the Veteran with compliant VCAA notice by letter dated May 2007.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is 
not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained service treatment records (STRs), post-service VA and private treatment records, a VA examination, and medical opinions.

The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the onset of his back condition, subsequent symptoms, and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


II.  Service Connection

The Veteran seeks service connection for a low back disability, which he contends initially manifested in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that he injured his back in service, when he fell and hit it on a rock.  He stated he was told at the time that he had a "crack" in his spine, and that it would give him trouble later in life.  The Veteran claims that incident is the cause of his current back pain.

The only record of complaint of or treatment for back pain in the Veteran's STRs is a January 1962 medical note that documents the Veteran's complaint of "back pain."  The examiner diagnosed him with a right paraspinal muscle spasm, and prescribed Robaxin.  The Veteran's STRs do not indicate that he returned for additional treatment.  The Veteran did not indicate that he had back pain on his reports of medical history completed during service, and the accompanying reports of medical examination are also negative for complaints or findings of a back disability. 

After service, the first complaint of or treatment for back pain occurred in 1994, at which time the Veteran was treated for a work-related back injury.  The Veteran underwent the first of several back surgeries in December 1994.  The surgeon who performed that surgery did not indicate that the Veteran had reported an injury prior to the August 1994 work injury.  The Veteran underwent a second back surgery in August 1995.  The surgeon again did not discuss a history of injury prior to the Veteran's 1994 work injury.  On the pre-anesthesia evaluation and consent form completed in connection with the second surgery, the Veteran reported the date of his August 1994 work injury only, in response to a question asking whether he had ever had back pain or injury.

In April 1996, in connection with a worker's compensation claim filed by the Veteran, an oral and physical evaluation was conducted by a physician at the request of an insurer.  The physician opined that it appeared the Veteran sustained an injury at his place of employment.  The Veteran reported that he was lifting a heavy machine in August 1994, and experienced acute onset of low back pain at that time.  The Veteran reported that there were no previous workers compensation claims and no other accidents that may have predisposed him to the back injury incurred at work.

During VA treatment in March 2009, a clinician stated that it was more likely than not that the Veteran's back condition was service-related, as he was seen for a complaint of back pain during service.  However, that clinician did not address the 1994 work-related back injury.

In August 2012, a VA physician submitted a letter on the Veteran's behalf, stating that the Veteran was under his care, and that he had "longstanding, chronic back issues dating back to his service time."  The physician stated that the Veteran was originally rated for his back in 1962 and continued to have problems after that time.  Again, the 1994 work injury was not discussed.

The Veteran was afforded a VA examination in March 2012.  At that time, the examiner confirmed that the Veteran had a thoracolumbar spine condition, as well as arthritis.  He opined that the Veteran's current back condition was at least as likely as not related to his service.  He stated that he based his opinion on the Veteran's sick call record from service, as well as post-service medical records, his surgical history, and x-ray reports.  He also stated that the Veteran had a service-related low back injury with continuous treatment after discharge.

As the March 2012 examiner did not address the Veteran's August 1994 work-related injury in issuing an etiological opinion, another medical opinion was requested in May 2012.  The May 2012 reviewer noted the January 1962 record indicating the Veteran presented with back pain, and also noted that the Veteran's separation examination and reports of medical history did not indicate complaints of back pain.  He stated that there were no subsequent reports in the Veteran's file until August 1994, and stated that unfortunately there did not appear to be a "first work report" in the Veteran's claims file in connection with the work injury, which would have discussed any prior injuries or symptoms.  The reviewer stated that, based on the limited information available, it appeared there were no residuals of the January 1962 back episode and that the current baseline condition of his 
back was related to natural progression and the work injury.  He opined that the Veteran's current condition was not caused by or a result of the symptoms noted in January 1962, but indicated that without an industrial report it was not possible to identify the actual basis for the Veteran's claim.

During the Veteran's November 2012 hearing before a DRO, he testified that he first injured his back in January 1962.  He stated that an x-ray image had been taken at that time, but that he was informed it had been destroyed in the National Personnel Records Center fire in St. Louis.  The Veteran indicated that, prior to 1994, he treated his back condition by taking over the counter medication and lying on a hard floor, and that his condition was aggravated at work when he picked up a small, light machine, weighing approximately 25 pounds.  The Veteran stated that approximately three weeks after his second surgery, his surgeon informed him that his back injury occurred when he was in his early twenties.  During the Veteran's December 2013 hearing before the undersigned, he again indicated that his initial injury occurred in January 1962 and that his 1994 work injury aggravated that condition.  The Veteran also reported that the examiner who saw him in service informed him that he would experience problems with his back in the future as a result of his injury.  The Veteran indicated he did not receive post-service treatment for his back prior to 1994, and that he had treated his pain by exercising.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  While the Veteran does have a current disability, the most probative evidence indicates that the Veteran's current back condition is not related to service.

Regarding the positive medical opinions of record, provided in March 2009, August 2012, and March 2012, and the treatment records wherein the Veteran reported the history of injurying his back in service, none of the examiners addressed, or even acknowledged, the Veteran's August 1994 work-related accident-an event that, as the Veteran himself has confirmed, affected the condition of his back.  Moreover, none of these providers addressed the normal spine found on separation examination only five months later.  Due to these factual omissions, the Board affords the positive opinions little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Conversely, the May 2012 VA examiner considered all of the Veteran's STRs, his post-service treatment records, and his August 1994 work-related injury and stated that, based on the available information, the Veteran's current back condition was not caused by or a result of the service-connected symptoms he reported in January 1962.  As the opinion was based on a review of the claims file, considered the Veteran's reported history, and provided a rationale for the conclusion reached, it is afforded great probative weight.  Id.  Although the Veteran's representative has alleged that the May 2012 examiner's opinion was inconclusive, the examiner did, in fact, provide an opinion, based on the record.  He stated it appeared there were no residuals of the January 1962 episode and the baseline was a "normal back" at the time of the Veteran's discharge from service.  He also noted that, absent any reports of subsequent complaints or treatment of a low back condition in the ensuing 
years, it appeared that the condition of the Veteran's back was related to natural progression and his work-related injury.  To the extent that the examiner expressed uncertainty regarding his opinion, he explained that the uncertainty arose from the limited availability of information from the time of the Veteran's discharge from service until after his work injury in 1994.  The opinion is therefore sufficient for consideration of this claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (Where an examiner cannot provide a nonspeculative opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.").

The Board notes that the United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Turning to the Veteran's statements regarding continuing back pain that began in service, the Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 
1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence 
is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with 
other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board acknowledges that the Veteran has reported experiencing continuous back pain since service and has described statements made to him by treating physicians indicating a connection between his current back condition and his in-service muscle spasm.  However, the Veteran's current account of his back condition is belied by the other evidence of record, including his own representations on various reports.  

For example, in April 1996, the Veteran specifically denied prior back injury or symptoms when he was undergoing examination and evaluation for workers' compensation purposes in connection with his August 1994 accident.  This denial came after the alleged 1995 etiological conversation the Veteran reported having with his surgeon, during which the Veteran stated his surgeon informed him that 
his condition was related to an in-service injury.  Additionally, during his DRO hearing, he reported his work-related injury occurred after he picked up a "little small machine" that a "6 year old could pick it up it's that light . . .  about 25 pounds."  He further testified that after he picked it up he went on welding, went home that night, and could not get up the next morning due to his back.  However, when describing the injury to a physician in April 1996, he reported that the injury occurred when he was "lifting a heavy machine, whereupon he had acute onset of low back pain" and stated that he reported the injury that day.  Accordingly, due the inconsistencies between the information provided to clinicians in 1996 and the information he is reporting for his claim before VA, the Board finds that the Veteran's assertions are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Moreover, to the extent the Veteran alleges that his back disability is related to service, back disorders can have numerous causes, and medical expertise is required to determine the etiology of such.  Accordingly, the Board accords significantly greater probative value to the probative opinion of the May 2012 VA examiner than to the Veteran's lay assertion that his current back disability is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Finally, the Board notes that there was no evidence of arthritis within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).

In summary, the most probative evidence is against a finding that the Veteran's current low back condition is related to service or that arthritis arose within one year following discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back condition is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


